DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 	Claims 1-88 and 95-100 have been cancelled.  Claim 89 has been amended. Claims 101-109 are new.
	Claims 89, 92-94, and 101-109 are pending and under examination.

2.	All rejections/objections pertaining to claims 77-88, 90, 91, 95, and 96 are moot because the claims were cancelled with the reply filed on 11/12/2021.

Specification
3.	The claim listing is objected to because it identifies claim 89 as cancelled.  The correct identifier for claim 89 is “currently amended”.  Appropriate correction is required.

Claim Objections
4.	Claim 89 is objected to because of the recitation “at least one of z1 or z3”.  Appropriate correction to “at least one of z1 and z3” is required.

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 102 and 103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claim 89 recites “z2” representing the number of poly([Symbol font/0x61]-aminoester) copies present in CART.  However, in the dependent claims 102 and 103 “z2” is the number of monomers present in one poly([Symbol font/0x61]-aminoester) copy.  Thus, claims 102 and 103 encompass a “z2” value representing the number of poly([Symbol font/0x61]-aminoester) copies and, at the same time, the number of monomers.  Since it is not clear what “z2” actually represents, the metes and bounds of claims 102 and103 cannot be determined and the claims are indefinite.


Claim Rejections - 35 USC § 112(d)
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 94, 102, and 103 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, by reciting the L1 is -CH2-O-, claim 94 fails to further limit the subject matter of the parent claim 89, which does not recite -CH2-O- as L1.  
Claim 89 recites that the IM consists of z2 copies of poly([Symbol font/0x61]-aminoester), wherein z2 is 2-50.  Claims 102 and 103 recite that the IM consists of a single poly([Symbol font/0x61]-aminoester) copy (i.e., z2 is 1).  By reciting an IM consisting of a single poly([Symbol font/0x61]-aminoester) copy, claims 102 and 103 fail to further limit the subject matter of the parent claim 89, which requires 2-50.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 89, 92-94, and 101-108 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. (J. Am. Chem. Soc., 2014, 136: 9252-9255), in view of Geihe et al. (Proc. Natl. Acad. Sci. USA, 2012, 109: 13171-13176), as evidenced by Lim et al. (J. Am. Chem. Soc., 1999, 121: 5633-5639).
	Blake et al. teach hydrophilic cationic poly([Symbol font/0x61]-aminoesters) obtained by organolytic ring-opening polymerization (OROP), wherein the poly([Symbol font/0x61]-aminoesters) are suitable for gene delivery, and wherein the cationic poly([Symbol font/0x61]-aminoesters) are set forth by the formula below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

claim 89) (p. 5635, Scheme 1; p. 5636, column 2).  
	Blake et al. do not teach a lipophilic polymer domain (claim 89).  Geihe et al. teach using OROP to introduce lipophilic polymer domains into hydrophilic cationic polymers such as to obtain amphipathic block copolymers comprising a first lipophilic bloc and a second cationic polymer bloc, wherein introducing the lipophilic bloc facilitates nucleic acid (such as siRNA) packing into nanoparticles and cellular entry.  The first lipophilic bloc (or lipophilic polymer domain) is set forth by formula below wherein R’ could be phenyl, R is dodecyl, and “n” is 0-19:

    PNG
    media_image2.png
    124
    179
    media_image2.png
    Greyscale
(see p. 13172; p. 13173, Table 1; see Supporting Information, Table S1).  Based on these teachings, one of skill in the art would have found obvious to modify the hydrophilic cationic poly([Symbol font/0x61]-aminoesters) of Blake et al. by introducing the lipophilic bloc taught by Geihe et al. to achieve the predictable result of obtaining a pharmaceutical composition comprising nanoparticles containing an siRNA and an amphipathic block copolymer suitable for siRNA delivery to cells (claims 104-108).  By following the teachings in the prior art, one of skill in the art would have obtained a polyplex comprising a cationic amphipathic polymer as claimed, wherein ring A (or R1A) 1 is -CH2-O- or -O-; LP1 is the lipophilic polymer domain set forth by formula above; IM is 
    PNG
    media_image3.png
    34
    96
    media_image3.png
    Greyscale
 wherein “n” is 87; R1A is phenyl; LP2 is a bond; R2A is H; L2 is -O-; and z1-z5 are 1 (claims 89, 92-94, and 101).
	Blake et al. do not teach that z1 is 2 nor do they teach “n2” values of 2-40 (claims 89, 102, and 103).  However, Geihe et al. teach varying the number of cationic and lipophilic monomers between 3-19 and 0-19, respectively, to determine the optimal conditions for transfection and teach that shorter lengths are better than the longer ones (see p. 13172, Fig. 1; p. 13173, Table 1; p. 13174, column 1; p. 13176, paragraph bridging columns 1 and 2).  Based on these teachings, one of skill in the art would have found obvious to use routine experimentation and vary the number of monomers within the ranges taught by Geihe et al. with the reasonable expectation that doing so would identify the lengths optimal for transfection.  By doing so one of skill in the art would have obtained amphipathic block copolymers wherein “n”/”z1” are 0-19 and “n2”/”z2” are 3-19 (claim 102).  While claim 103 specifically recites that z1 and z2 are 13 and 11, respectively, it is noted that there is no evidence of record that specifically using these values leads to unexpected results.  Routine optimization is not considered inventive and no evidence has been presented that the selection the claimed sequences was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II).
Claim 89 recites that one CART comprises z2 copies of poly([Symbol font/0x61]-aminoester) and wherein z2 is 2-50, i.e., CART comprises 2-50 molecules of poly([Symbol font/0x61]-aminoester) oligomer.  One of skill in the art would have found it an obvious variation to obtain oligomers comprising 2-6 monomers and use these oligomers at 2 copies to achieve the 
The cited prior art teaches phenyl and not phenyl substituted with a methoxy linker as R1A (claim 103).  However, as per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case there is no evidence of unexpected results when using phenyl substituted with a methoxy linker over phenyl.
	Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

11.	Claims 89, 92-94, and 101-109 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. taken with Geihe et al. and as evidenced by Lim et al., in further view of Wilson et al. (ACS Nano, 2013m 7: 3912-3925).
The teachings of Blake et al. and Geihe et al. are applied as above for claims 89, 92-94, and 101-108.  Blake et al. and Geihe et al. do not teach that the nanoparticle comprise a vaccine and an immunoadjuvant (claim 109).  Wilson et al. teach that pH-responsive nanoparticles comprising cationic amphipathic copolymers developed for siRNA delivery could also be used for the delivery of vaccines and CpGs (see Abstract).  Modifying the Blake et al. and Geihe et al. by replacing the siRNA with a vaccine and CpGs would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable for immunization.
prima facie obvious at the time of its effective filing date.

Response to Arguments
12.	The remarks and the 132 Declaration filed on 11/12/2021 have been considered but not found persuasive for the reasons set forth below.

	The applicant argues that instability at pH 7.4 would have been expected to make polymeric IM domains unfit for nucleic acid delivery.
	However, Blake teaches that the poly([Symbol font/0x61]-aminoester) is suitable for both drug and gene delivery.  Lim teaches that, although the poly([Symbol font/0x61]-aminoester) itself degrades quickly, it was more stable when complexed with DNA and provides data showing that the poly([Symbol font/0x61]-aminoester) is capable of mediating transfection (see p. 5639).  Lynn (cited by the applicant) teaches that, although they degrade rapidly at neutral pH, the poly([Symbol font/0x62]-aminoesters) were successfully used to form polyplexes suitable for transfection (see p. 10767, column 1).  Thus, the prior art provides evidence of predictability in using rapidly degradable polymers for transfection.
None of Lynn, Kim (Biomaterials), and Kim (Bioorganic & Medicinal Chemistry) provides any evidence to the contrary.  
Although the applicant argues that Lim’s PHP does not release their nucleic acid cargo, Lim’s data showing efficient transfection provides evidence that the nucleic acid is released intracellularly.  Thus, Lim does not demonstrate the enhanced release of the nucleic acids is not an inherent property of poly(aminoesters).


The argument of lack of reasonable expectation of success is not found persuasive because it is just an argument not supported by any evidence. 

Although the 132 Declaration states that, based on Lynn, Blake’s polymers were expected to be stable in aqueous solutions over the entire pH range needed for intracellular delivery, this is just a statement not supported by any evidence.  It is also noted that stable polymers (such as PEI) were commonly used in the prior art for nucleic acid delivery.
There is nothing in the prior art of record suggesting that Blake’s poly([Symbol font/0x61]-aminoester) would be stable over the entire pH range needed for intracellular delivery.  Lynn’s poly([Symbol font/0x62]-aminoesters) do degrade at pH 5.1 and 7.4 (see p. 1-764, column 1 and Fig. 1).  Lim’s provides evidence that poly([Symbol font/0x61]-aminoesters) comprising secondary amine groups are self-immolative.  Since Blake’s poly([Symbol font/0x61]-aminoester) comprises secondary 
The 132 Declaration states that Blake’s poly([Symbol font/0x61]-aminoester) was stable under standard conditions.  However, there is nothing in Blake indicating stability under standard conditions.  The stability noted by the applicant was observed only when D2O was used as solvent, which is not standard.  It was known in the prior art that D2O could improve stability compared to H2O (see Efimova, Biopolymers, 2007, 85: 264-273; Abstract).  

The 132 Declaration also presents the contradictory statement that poly(aminoesters) were known to have self-destructive tendencies and to lack the stability required for nucleic acid delivery.
However, as evidenced by Lim and Lynn, poly(aminoesters) were used in the prior art for nucleic acid delivery.  The initial concern that the poly(aminoesters) degrade too rapidly to be of practical use did not impede Lim and Lynn from obtaining polyplexes suitable for transfection.

The 132 Declaration states that compound 7 exhibited remarkably enhanced release as compared to compounds 13 and 14.
	This is not material to the rejection.  Compounds 13 and 14 are non-immolative.  The rejection is not based on replacing non-immolative oligomers with a self-immolative oligomer.  The rejection is based on a primary reference already teaching a self-immolative polymer.
Efimova (Biopolymers, 2007, 85: 264-273; Abstract) was cited in response to the argument that Blake’s poly([Symbol font/0x61]-aminoester) was stable under standard conditions.  Specifically, the reference indicates that Blake’s non-standard use of D2O could result in increased stability over H2O.

14.	No claim is allowed.  No claim is free of prior art.

  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ILEANA POPA/Primary Examiner, Art Unit 1633